UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2014 Trimble Navigation Limited (Exact name of registrant as specified in its charter) California 001-14845 94-2802192 (Stateorotherjurisdictionof incorporation) (CommissionFileNumber) (IRSEmployerI.D.No.) 935 Stewart Drive, Sunnyvale, California,94085 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(408) 481-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) Effective as of the date of the annual meeting of shareholders (“Annual Meeting”) of Trimble Navigation Limited (the “Company”), to be held on May 8, 2014, Mr. William Hart will be retiring from the Company’s Board of Directors (“Board”) and will cease to be a director of the Company or a member of any committee of the Company’s Board, which cessation was not because of any disagreements with the Company relating to the Company’s operations, policies or practices. The Company intends to approve an amendment to the Company’s Bylaws reducing the number of Company directors from eight to seven, which will become effective concurrent with Mr. Hart’s retirement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIMBLE NAVIGATION LIMITED a California corporation Dated: March 24, 2014 By: /s/ James A. Kirkland James A. Kirkland Vice President and General Counsel
